DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9, 14, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 4, 11, 12, and 19 of copending Application No. 17/134,988 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant application has essentially the same structures being claimed with just slightly different names, such as the use of hangers verses brackets but the hangers are considered a broader form of brackets and would encompass brackets as well.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  Although the application 17/134,988 has been indicated as allowable but has not as of yet been actually printed as a patent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinkalla (8434526) in view of Paschke (6425417).  The reference to Pinkalla discloses the recited  air duct assembly (title; abstract) comprising:
an air duct elongated in a longitudinal direction (figs 3,13), the air duct including a tubular sidewall that is pliable (12; abstract; col 3, lines 30-59), the tubular sidewall defining an interior of the air duct and an external area outside the air duct (figs 3 and 13 show this);
a hoop disposable within the interior of the air duct (20,26; figs 3, 13), the hoop providing the sidewall with support in a radial direction that is substantially perpendicular to the longitudinal direction (col 3, lines 36-59); and
a substantially rigid bracket to pass through an opening in the tubular sidewall between opposite ends of the air duct (64; seen in figs 3 and 13; discussed in col 5, lines 17-26; fig 13 shows it passing through an opening 56 as well; 64 is a continuation of the spoke and would be made of the same substantially rigid material to hold the duct in an expanded condition), the bracket to extend, as a rigid unit (it at least extends through the pliable wall), from the hoop to an overhead support member in the external area outside the air duct (the reference fails to teach from hoop to the overhead support member 22; fig 13, but rather has additional non rigid portion of the unit such as hanging straps), the bracket to be rigidly fixed to the overhead support member (not taught), the bracket cooperating with the hoop to subject the air duct to tension in the longitudinal direction (not taught).
The reference to Paschke discloses the recited air duct assembly (title; abstract) comprising a pliable duct (103,120; figs 5-9), a substantially rigid bracket (146, 138, 100; figs 5-9 which appear to be of substantially rigid materials; or straps 46 with multiple pieces as seen in figs 3-4 as an alternate embodiment), where the rigid brackets 148 in fig 9 and 138 in fig 7 show offsets which create different angles between the connection to the duct and the overhead support system 136, 92, 14 (figs 1-9) which brackets are bolted and therefore rigidly connected, and a spring system 102 can be connected to provide tension to the duct system.   It would have been obvious to one skilled in the art to modify the bracket in Pinkalla to be a substantially rigid bracket that can extend from the hoop to the overhead support which can also rigidly fix  the bracket to the overhead support as suggested by Paschke which teaches the equivalence of a multiple piece flexible hanger structure with more rigid brackets which can include multiple parts or a single bracket and all of which can be equivalently used to connect the duct to the overhead support where if a more sturdy less flexible mount were needed to insure the duct did not significantly move an more rigid bracket would be desired over flexible type hangers.  It would have been obvious to one skilled in the art to modify the duct in Pinkalla such that the bracket combined with the hoop can provide tension to the duct in the longitudinal direction by providing structure that applies tension to the duct as suggested by Paschke where such tension device would be applied at least to the end of the duct which in Pinkalla has a hoop and therefor transfer tension to the duct as well, and where tensioning the duct insures it remains elongated and does not easily collapse along the longitudinal direction thereby preventing failure of the duct if it collapsed and blocked flow.
With respect to claim 2, the bracket is non-adjustably coupled to the hoop and a portion of a weight of the air duct is borne by the overhead support member through the bracket (this is taught by the combination of Pinkalla in view of Paschke as set forth above, where the combination of the bracket connection which is bolted to the overhead support member would be non-adjustable).
With respect to claim 3, the bracket is to extend between the hoop and the overhead support member at an angle relative to both the radial direction and the longitudinal direction (this is taught by Pinkalla in view of Paschke as set forth above where the brackets can extend out at angles from the end of the duct which is where the hoop would be and therefore would extend  at an angle as seen in fig 7 of Paschke which is angled and therefore would meet this claim for the same reasons as above to combine the teachings of the referenes).
With respect to claim 4, the bracket is to extend through the opening in the radial direction (Pinkalla teaches this in fig 13).
With respect to claim 5, the opening in the tubular sidewall is to be spaced apart from the hoop in the longitudinal direction (figs 14-17 of Pinkalla teach the openings can be spaced even slightly from the hoop in the longitudinal direction).
With respect to claim 6, the bracket is to be attached to the overhead support member at a location that is offset from the hoop in the longitudinal direction (this is taught by figs 7 and 9 of Paschke and the combination with Pinkalla as set forth above would teach this structure as well).
With respect to claim 7, the hoop is a first hoop, the bracket is a first bracket, and the location that is offset from the first hoop is a first location, the air duct assembly further comprising: a second hoop to be spaced apart from the first hoop; and a second bracket to extend from the second hoop to the overhead support member, the second hoop to be attached to the support at a second location that is offset from the second hoop in the longitudinal direction (taught by Pinkalla which has second hoops and first hoops near the ends, which when combined with Paschke would cover this by providing the bracket connected to the end of the duct and therefore the first hoop).
With respect to claim 8, the first location is offset from the first hoop in a direction toward the second hoop and the second location is offset from the second hoop in a direction toward the first hoop.  This is not necessarily taught it would be assumed that the same type of bracket on the opposite end of the duct in Paschke would meet this structure with the extension from the connection to the overhead connects to the end of the duct and therefore the first hoop by extending toward the duct and therefore toward the second hoop and vice versa for the bracket connected at the other end if such is considered as the second hoop provided at the second end of Pinkalla, so this is taught by the combination of Pinkalla and Paschke for the reasons above).
With respect to claim 9, such is similar to claim 1 and would meet the claim language for the same reasons as above, and the limitations would map in the same manner as claim 1 above for the same reasons, specifically:
An air duct assembly (title; abstract) comprising:
an air duct extending in a longitudinal direction and having a pliable sidewall 12, the sidewall defining an interior of the air duct, an external area being outside the air duct, the sidewall including an opening between opposite ends of the air duct (see figs 3,13);
a hoop 20,26 disposable within the interior of the air duct and providing the sidewall with support in a radial direction that is substantially perpendicular to the longitudinal direction; and
a substantially rigid bracket 64 rigidly fixed to an overhead support member (not taught see above from the hoop to the overhead support member) in the external area and extending as a rigid unit through the opening into the interior of the air duct, the bracket cooperating with the hoop to maintain longitudinal tension in the pliable sidewall (not taught).
The reference to Paschke discloses the recited air duct assembly (title; abstract) comprising a pliable duct (103,120; figs 5-9), a substantially rigid bracket (146, 138, 100; figs 5-9 which appear to be of substantially rigid materials; or straps 46 with multiple pieces as seen in figs 3-4 as an alternate embodiment), where the rigid brackets 148 in fig 9 and 138 in fig 7 show offsets which create different angles between the connection to the duct and the overhead support system 136, 92, 14 (figs 1-9) which brackets are bolted and therefore rigidly connected, and a spring system 102 can be connected to provide tension to the duct system.   It would have been obvious to one skilled in the art to modify the bracket in Pinkalla to be a substantially rigid bracket that can extend from the hoop to the overhead support which can also rigidly fix  the bracket to the overhead support as suggested by Paschke which teaches the equivalence of a multiple piece flexible hanger structure with more rigid brackets which can include multiple parts or a single bracket and all of which can be equivalently used to connect the duct to the overhead support where if a more sturdy less flexible mount were needed to insure the duct did not significantly move an more rigid bracket would be desired over flexible type hangers.  It would have been obvious to one skilled in the art to modify the duct in Pinkalla such that the bracket combined with the hoop can provide tension to the duct in the longitudinal direction by providing structure that applies tension to the duct as suggested by Paschke where such tension device would be applied at least to the end of the duct which in Pinkalla has a hoop and therefor transfer tension to the duct as well, and where tensioning the duct insures it remains elongated and does not easily collapse along the longitudinal direction thereby preventing failure of the duct if it collapsed and blocked flow.
  With respect to claim 10, the bracket is non-adjustably coupled to the hoop and a portion of a weight of the air duct is borne by the overhead support member through the bracket (this is taught by the combination of Pinkalla in view of Paschke as set forth above, where the combination of the bracket connection which is bolted to the overhead support member would be non-adjustable).
With respect to claim 11, the bracket is made at least partially of metal or hard plastic (the reference to Pinkalla discloses 64 is part of the spoke and would be made of the same rigid material where it is considered obvious that either a hard plastic or metal would be used the same as the spoke material would require).
With respect to claim 12, the bracket extends in the radial direction (Pinkalla shows this in fig 13).
With respect to claim 13, the bracket is tilted with respect to the radial direction (this is taught by Paschke figures 7 and 9 which show a tilt to the bracket and the combination of the references would meet this structure).
With respect to claim 14, the bracket cooperates with the hoop to maintain the longitudinal tension in the pliable sidewall by transferring a torsional load to the overhead support member (as taught by the combination of Pinkalla with Paschke the offset of the bracket from the hoop would inherently create and transfer a torsional load to the overhead support due to the offset).
With respect to claim 15, a framework connected to the hoop, wherein the bracket cooperates with the hoop to maintain the longitudinal tension in the pliable sidewall by transferring a force from the framework to the overhead support member (this would occur with the combination of Pinkalla in view of Paschke where the framework 34, fig 18 of Pinkalla would inherently transfer the forces along the duct as well and for the same reasons as above to the framework since it connects the various hoops).
With respect to claim 16, the force from the framework is at least partially longitudinally directed and a first side of the bracket facing the hoop bears the force from the framework (this is taught by Pinkalla inherently since forces would pass through the framework along the longitudinal direction, and this would include any types of forces).
With respect to claim 17, the framework comprises a plurality of spokes and at least one strut (Pinkalla fig 13 shows spokes and fig 3 shows struts connecting hoops).
With respect to claim 18, the overhead support member includes a beam or truss (this is taught by Paschke but missing from Pinkalla).
The reference to Paschke shows a beam or truss 136,92 in figs 5-9 can be used as the overhead support.  It would have been obvious to one skilled in the art to modify the overhead support of Pinkalla by substituting a beam or truss as suggested by Paschke where such would allow for shifting of the duct system along the longitudinal direction over directly connecting such to the ceiling, and this flexibility would permit for some adjustment of the duct if needed to extend it slightly further if needed and thereby make the system more versatile.  
With respect to claim 19, the opening is a first opening, the hoop is a first hoop, and the bracket is a first bracket, (this is taught by Pinkalla as the left most hoop at the left end) the air duct assembly further comprising:
a second opening in the sidewall between the opposite ends of the air duct (taught by Pinkalla on the right end of the duct);
a second hoop longitudinally spaced from the first hoop (right end of Pinkalla); and
a second substantially rigid bracket rigidly fixed to an overhead support member in the external area and extending as a rigid unit through the second opening into the interior of the air duct (this is taught by the combination of Pinkalla with Paschke for the same reasons as above for the first hoop and bracket);
wherein the first bracket and the first hoop cooperate with the second bracket and the second hoop to maintain longitudinal tension in the pliable sidewall between the first hoop and the second hoop (this would occur naturally from the combination of the references for the same reasons as above where tension applied to one end would continue through the duct to a second end).
With respect to claim 20, the first and second brackets are both rigidly fixed to the same overhead support member (this would be true of the combined teachings of Pinkalla in view of Paschke and applied to the second bracket as well).
With respect to claim 21, the first and second brackets extend into the interior of the air duct between the first and second hoops (this would be true of the combination of the references as set forth above when considering the offset of the brackets, and the location of the brackets to the hoops in Pinkalla).
With respect to claim 22, the first bracket bears a first force directed toward the second bracket and the second bracket bears a second force directed toward the first bracket, the first and second forces being reaction forces transmitted through the hoop to maintain the longitudinal tension in the pliable sidewall between the first hoop and the second hoop (this would naturally occur when brackets are provided at both ends and the tension device is applied, so it is taught by the combination of the references as set forth above for the reasoning above, and forces act in opposing directions as is known in the art).
With respect to claim 23, a first framework mounted to the first hoop and a second framework mounted to the second hoop, wherein the first and second forces are transmitted between the first and second hoops and the respective first and second brackets through the respective first and second frameworks (Pinkalla teaches multiple hoops connected by multiple frameworks such as fig 3, and each would have their own forces transmitted through the brackets and hoops connected to each as is old and known in the art).
With respect to claim 24, the bracket is movable in the longitudinal direction with respect to the overhead support member, and wherein the bracket cooperates with the hoop in response to the movement of the bracket to urge the hoop in the longitudinal direction and apply tension to the pliable sidewall (this is taught by the combination of Pinkalla in view of Paschke where Paschke teaches the overhead support can be a beam or truss, and that such allows the brackets to move along it).  It would have been obvious to one skilled in the art to modify the bracket of Pinkalla to connect to the overhead support in a manner to allow for longitudinal movement as suggested by Paschke where such would allow for longitudinal adjustments of the duct with respect to the support system and thereby help make the system more flexible and adjustable if needed to help protect the duct from damage.
With respect to claim 25, the bracket is rigidly fixed to the overhead support member once the bracket is moved to a desired longitudinal position (Pinkalla fails to teach this, but Paschke col 4, lines 30-40 discusses the rigid connections achieved, and attaching the support 136 to the bracket 148 to hold the tension which would inherently have to occur after the duct was moved to its desired position; and therefore the combination of the references would suggest this limitation as well for the reasons above).  It would have been obvious to one skilled in the art to modify the brackets in Pinkalla as set forth above, and to further rigidly fix them to the overhead support after the duct is place as suggested by Paschke where such would allow for retaining the tension in the duct and would thereby help prevent collapse of the duct in the longitudinal direction which may lead to blockage in the duct and impaired air flow.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference to Galvin disclosing a state of the art air duct.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903. The examiner can normally be reached Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH